Citation Nr: 0418476	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  01-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left foot and toe 
injury.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1960 to November 
1961 and from December 1990 to April 1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2002 and August 2003, Board hearings 
were conducted in association with the matters on appeal.  
Transcripts of the hearings are associated with the claims 
file.  

This case has previously come before the Board.  In June 
2003, the Board remanded the issues for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that by rating decision, dated in June 2003, 
service connection was established for a right knee disorder 
secondary to service-connected degenerative arthritis of the 
left knee, with chondral fractures and persistent 
chondromalacia and a 10 percent disability awarded.  This 
represents a full grant of the benefit sought as to the claim 
on appeal.  At his August 2003 Board hearing, the veteran 
testified as to symptomatology regarding his right knee 
disability and it is unclear if, by his statements, he wished 
to raise a claim for an increased rating for a right knee 
disability.  That matter is referred to the RO for further 
clarification as to the veteran's intent.

Further, the Board notes that in an unappealed January 1998 
decision, the Board denied the veteran's claim of entitlement 
to service connection for a right wrist disorder.  In an 
unappealed April 2000 decision, the RO declined to find that 
the veteran had submitted new and material evidence to reopen 
his claim.  However, at the August 2003 Board hearing, the 
veteran expressly raised a new claim for service connection 
for a right wrist disorder secondary to his service-connected 
left knee and ankle disabilities.  In light of the above, the 
matter of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right wrist disorder is referred to the RO 
for appropriate development and adjudication.   

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The June 2003 Board remand requested that the AOJ issue a 
letter regarding the Veterans Claims Assistance Act (VCAA).  
See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  Remand at 4 
(June 2003).  The AOJ has not issued a VCAA letter pertaining 
to the issues on appeal.  The Board errs as a matter of law 
when it fails to ensure compliance, and further remand is 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that at the August 2003 hearing, the veteran 
stated that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Transcript at 22 
(June 2003).  The SSA records have not been associated with 
the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.  

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues on appeal.  

3.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



			
	D. J. DRUCKER	HOLLY E.MOEHLMANN
	           Acting Veterans Law Judge                       
Veterans Law Judge
           Board of Veterans' Appeals                       
Board of Veterans' Appeals



__________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


